Citation Nr: 0413127	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1975 to January 2001.  This case comes before the 
Board of Veterans' Appeals (Board) from a November 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  Following an informal 
conference with his representative and RO personnel, the 
veteran opted against having a local hearing which was 
scheduled for December 10, 2002.


FINDING OF FACT

It is not shown that the veteran currently has chronic 
bronchitis.


CONCLUSION OF LAW

Service connection for bronchitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations are met.  

Well-groundedness is not an issue; this matter was addressed 
on the merits.  The veteran was notified why service 
connection for bronchitis was denied in the November 2001 
rating decision, as well as in an August 2002 statement of 
the case (SOC).  An April 2001 letter (before the rating 
appealed) informed him of the VCAA and of his and VA's 
respective responsibilities in claims development.  It also 
advised him of the evidence needed to establish service 
connection.  

While the April 2001 letter advised him to respond in 60 
days, it went on to inform him that evidence submitted within 
a year would be considered.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

Regarding notice content, while the veteran was not 
specifically advised to submit everything in his possession 
pertaining to the claim, VAOPGCPREC 1-2004 (Feb. 24, 2004) 
held that the language by the Court in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), suggesting that was necessary was 
obiter dictum, and not binding on VA.  Regardless, the April 
2001 letter advised the veteran what type of evidence, to 
include medical records, was necessary to establish 
entitlement to the benefit sought and that it was his 
responsibility to send the evidence that was needed as soon 
as possible.  This had the same effect as telling him to 
submit everything pertinent to his claim; advising him at 
this point to submit everything he has pertinent to the claim 
would serve no useful purpose.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and a private medical 
examination report, and has arranged for a VA examination 
with regard to the instant claim.  The veteran has not 
identified any records outstanding pertinent to the matter at 
hand.  All of VA's duties to assist, including those mandated 
by the VCAA, are met.

The veteran's representative argues that another VA 
examination is indicated.  In that regard, it is noteworthy 
that he has already been afforded a VA examination in 
conjunction with this claim (in June 2001), and there is 
nothing to indicate (nor is it specifically alleged) that the 
examination was inadequate.  Furthermore, a private general 
medical examination in December 2002, while not specific for 
bronchitis, The veteran has not alleged any treatment for 
chronic bronchitis since December 2002.  The Board finds that 
another examination is not indicated.  

Factual Background

The veteran claims that he has bronchitis which began during 
basic training and has continued to the present.  He adds 
that symptoms of the disorder include constant coughing up of 
phlegm.  

The veteran's service medical records show that clinical 
evaluation of the veteran's nose, mouth and throat, sinuses 
and lungs and chest was normal on December 1974 service 
enlistment examination.  Bronchitis was diagnosed several 
times during active service.  On his July 2000 retirement 
examination, clinical evaluation of the nose, mouth and 
throat, sinuses and lungs and chest was normal; no 
respiratory problems were noted.  

On June 2001 VA general medical examination the veteran 
provided a history of having episodes relating to bronchitis 
three times a year, rarely lasting longer than one week.  He 
added that he jogged for about 30 minutes three times a week 
without shortness of breath.  Examination of his nose and 
throat was noted to be normal.  The examiner indicated that 
chronic bronchitis was not present.  Instead, it was noted 
that the veteran had had intermittent bronchitis about 3 
times a year since his time in basic training in 1975, which 
was a mild problem without complications and without 
disability.  Pulmonary function studies in June 2001 showed 
spirometry within normal limits and no significant 
bronchodilator response.

On December 2002 private general physical examination no 
respiratory problems were noted on system review.  

Laws and Regulations
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has chronic bronchitis, the disability for 
which he seeks service connection.  The veteran was 
specifically advised that to establish service connection, he 
must show that he has the claimed disability and that it is 
related to disease or injury in service.  He has not 
submitted any evidence of a current diagnosis of chronic 
bronchitis, nor has he identified any treatment provider with 
records of treatment for chronic bronchitis.  While 
bronchitis was noted on several occasions in service, on each 
such occasion it resolved with treatment, and chronic 
bronchitis was not noted on service separation examination, 
June 2001 VA examination specific for the disorder, or on 
December 2002 private general medical examination.  The 
evidence reflects that the bronchitis noted in service was 
acute, and not a chronic disability for which service 
connection could be established.  See 38 C.F.R. § 3.303(b).  
In the absence of proof of a present disability, there is no 
valid claim [of service connection].  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As a layperson, the 
veteran is not competent to establish by his own opinion that 
he has the claimed disability.  See Espiritu, supra.  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.


ORDER

Service connection for bronchitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



